 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        No. 6:17-PO-0579-JDP
11                      Plaintiff,
12           v.                                        STIPULATION TO VACATE TRIAL DATE
                                                       AND SET FOR TRIAL SETTING HEARING;
13    ROGELIO GONZALEZ,                                AND ORDER THEREON
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Rogelio Gonzalez, by and through his attorney of record,

18   Assistant Federal Defender Alyssa Mack, that the trial date in the above-captioned matter set for

19   December 14, 2018 be vacated, and the matter be set for trial setting on December 11, 2018 at

20   10:00 a.m. The Government’s main witness in this matter, Ranger Donna Youker, recently

21   permanently changed duty stations to Yellowstone National Park, and she is currently scheduled

22   to be away from that area on leave from December 9, 2018 through January 11, 2019.

23   Additionally, the Federal Defender’s office handling Yosemite matters recently changed to

24   Sacramento, and this motion would allow the parties’ time to discuss possible resolutions.

25
            Dated: November 7, 2018                       /S/ Susan St. Vincent
26                                                        Susan St. Vincent
27                                                        Legal Officer
                                                          Yosemite National Park
28
                                                      1
1             Dated: November 7, 2018                        /S/ Alyssa Mack
                                                             Alyssa Mack
2                                                            Assistant Federal Defender
3                                                            Attorney for Rogelio Gonzalez

4
                                            ORDER
5
              The court accepts the above stipulation and adopts its terms as the order of this court.
6

7    Accordingly, the December 14, 2018 trial in U.S. v. Gonzalez, case number 6:17-po-00579-JDP,

8    is vacated and the matter is set for trial setting hearing on December 11, 2018, at 10:00 a.m.

9
     IT IS SO ORDERED.
10

11
     Dated:      November 9, 2018
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
